SAMUEL, Judge.
This is an appeal taken by the defendant from a judgment dismissing his rule to show cause why a notice of lis pendens should not be cancelled. Plaintiff and defendant are also parties litigant in an appeal from a judgment of the Twenty-Fifth Judicial District Court for the Parish of Plaquemines ordering the cancellation of the identical notice of lis pendens involved in this case. The two cases were consolidated for argument before this court and we have this day handed down a separate opinion and decree in the consolidated case, Ingolia v. Lobrano et al., No. 516, 144 So.2d 634.
For the reasons assigned in Ingolia v. Lobrano et al., No. 516 of our docket, the judgment appealed from is affirmed.
Affirmed.